--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (“Agreement”), is made effective as of August 24, 2009
(the “Effective Date”), by and between Who’s Your Daddy Inc., a corporation
organized under the laws of the State of Nevada (“Employer”), and Michael R.
Dunn (“Executive”).  This Agreement replaces all previous employment agreements
or arrangements between Employer and Executive including the employment
agreement drafted with an effective date of May 28, 2008.


WHEREAS, Executive has worked with Employer as its Chief Executive Officer since
May 28, 200; and


WHEREAS, Employer desires assurance of the continued association and services of
the Executive’s experience, skills, abilities, background and knowledge, and is
willing to engage the Executive’s services on the terms and conditions set forth
in this Agreement; and


WHEREAS, Executive desires to be in the employ of Employer, and is willing to
accept such employment on the terms and conditions set forth in this Agreement.


Therefore Employer and Executive hereby agree as follows:


1.             EMPLOYMENT.


1.1           General. Employer hereby employs Executive in the capacities of
Chief Executive Officer and, subject to the Board’s election, Chairman of the
Board of Directors, commencing as of the Effective Date.  Executive hereby
agrees to be employed on the terms and subject to the conditions herein
contained.


1.2           Duties. During Executive’s employment with Employer as Chief
Executive Officer, Executive shall report directly to the Board of Directors and
shall be responsible for performing those duties consistent with the positions
of Chairman of the Board of Directors and Chief Executive Officer as may from
time to time be reasonably assigned to, or requested of, Executive by the
Board.  Executive shall use his best efforts to perform faithfully and
effectively such responsibilities. Executive shall conduct all of his activities
in a manner so as to maintain and promote the business and reputation of
Employer.


1.3           Full-Time Position. Executive, during his employment with
Employer, shall devote substantially all of his professional time, attention and
skills to the business and affairs of Employer and perform services for Employer
no less than forty (40) hours per week during Employer’s business
hours.  Notwithstanding the foregoing, Executive may also serve as director,
finder or consultant to other companies that are not directly competitive with
Employer and to the extent such activities do not interfere with Executive’s
performance of services for Employer; provided that Executive shall first advise
the Board in writing of all such positions and the compensation of any nature
that Executive shall be entitled to in connection with such other engagements.


1.4           Location of Employment. In the event that Employer shall change
the location of Executive’s principal place of employment from its current
location at 26381 Crown Valley Parkway, Mission Viejo, California, 92691 to a
location that results in a commute of ten (10) or more additional miles to
Executive’s current commute, and Executive does not terminate his employment
pursuant to section 3.1.5 hereof, but instead relocates to be closer to the
Employer’s new office location, then Executive shall be entitled to be
reimbursed for reasonable documented relocation expenses, including moving
costs, temporary housing (acceptable to Employer) for up to thirty (30) days,
commuting expenses and other relocation costs.


 
1

--------------------------------------------------------------------------------

 




1.5           Term. The term of this Agreement shall commence on the Effective
Date.  The initial term of this Agreement (the “Initial Term”) shall continue
from the Effective Date through August 31, 2011 (approximately two years from
the date hereof), unless sooner terminated as provided in Section
3.1.  Thereafter, this Agreement shall automatically renew for successive one
year terms unless either party shall have given written notice to the other
party not less than 90 days prior to the expiration of the Initial Term or any
successive term of its intent not to renew this Agreement (the Initial Term,
together with any subsequent employment period or periods, being referred to
herein as the “Term”).


2.             COMPENSATION AND BENEFITS.


2.1           Salary. Employer shall pay to Executive, and Executive shall
accept, as full compensation for any and all services rendered and to be
rendered by him to Employer in all capacities during the term of his employment
under this Agreement, (a) a base salary at an annual rate of $189,000 (“Base
Salary”), payable in accordance with the regular payroll practices of Employer,
and (b) the additional benefits hereinafter set forth in this Section 2. On
January 1st of each year, the Base Salary shall be increased automatically by
five percent (5%) with the resulting adjusted salary becoming the new Base
Salary.


2.2           Bonus Compensation. Executive shall be paid a bonus of $110,000 of
which $60,000 shall be due contingent upon Employer receiving at least $900,000
of financing on commercially reasonable terms acceptable to the Board of
Directors between May 28, 2008 and November 1, 2009, and $50,000 shall be
contingent upon Employer receiving at least $750,000 of additional financing,
over and above $900,000, on commercially reasonable terms acceptable to the
Board on or before January 1, 2010; provided, however, that Executive must be an
employee of Employer in good standing and the Chief Executive Officer of
Employer on such dates to be eligible to receive any bonus compensation.  In
addition to the Base Salary, Executive shall be eligible for bonus compensation
for each year that this Agreement is in effect as may be determined in the sole
discretion of the Compensation Committee of the Board of Directors from time to
time.


2.3           Stock Options. At the sole discretion of the Board, Executive may
be granted an option to purchase additional shares of Employer’s common stock.
Employer agrees that immediately after it becomes qualified to register its
securities on a Form S-8 under the Securities Act of 1933 (the “Act”) it shall
register the underlying option shares granted to the Executive, if any.


2.4           Stock Award.  As further consideration for Executive entering into
and performing his obligations under this Agreement and the provisions of
Section 2.6 hereto, Employer hereby awards Executive a grant of Employer’s
Common Stock in the amount of 14,000,000 shares (the “Stock Grant”). Up to
1,000,000 of such shares may immediately be sold, transferred, assigned, or
encumbered by Executive and the remaining shares shall not shall not be sold,
transferred, assigned, or encumbered by Executive during the six (6) months
following the Effective Date and shall be “restricted stock” as that term is
defined under the provision of the Securities Act of 1933 and the regulations
thereto, and shall contain a legend in substantially the following form:


 
2

--------------------------------------------------------------------------------

 




“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, or the laws of any state and may not be
sold or otherwise transferred except pursuant to an effective registration
statement or the written opinion of counsel to Who’s Your Daddy, Inc. that such
registration is not required.”


2.5           Executive Benefits.


2.5.1           Expenses.  Employer shall promptly reimburse Executive for
expenses reasonably incurred and approved by Employer in connection with the
performance of his duties (including business travel and entertainment expenses)
during the Term, all in accordance with Employer’s policies, practices and
procedures with respect thereto.  Executive shall also be paid a monthly expense
allowance of $2,000 for home office use and miscellaneous business expenses. The
expense allowance payments will be payable on the last day of each month for
that month’s expenses.  For year-end tax reporting purposes, Employer will
report the monthly expense allowance on Form 1099 or Form W-2 as appropriate in
accordance with Employer’s accounting policies and Executive shall be
responsible for all applicable employee taxes with respect to such payments.


2.5.2           Vacation.  Executive shall be entitled to three weeks of paid
vacation per twelve-month period of employment (accruing evenly throughout each
year and prorated for each partial year), with such vacation to be scheduled and
taken in accordance with Employer’s standard vacation policy.


2.5.3           Automobile.  Employer recognizes that the Executive may be
expected to have significant travel obligations in the performance of his duties
under this Agreement.  Accordingly, Executive shall be paid a monthly car
allowance of $750, which payments shall be reported on Form 1099 or Form W-2 in
the same fashion as the expense allowance discussed in paragraph 2.5.1 above.


2.5.4           Cellular Telephone. Employer shall reimburse Executive for the
use of a cellular telephone in an amount up to $250 per month.  Employer shall
have the right to deduct from Executive’s cell phone reimbursement amounts for
non-business telephone calls made to or from such telephone within 30 days after
receipt of telephone bills.


2.5.5           Fringe Benefits. During the Term of this Agreement, Executive
shall be entitled to participate in any and all fringe benefit plans and
programs generally available to all other senior executives of Employer, subject
to any restrictions specified in such plans, programs, and the policies of
Employer then in effect.  Employer will pay all premiums under its group
insurance plans (medical, dental, vision, etc.) for Executive and his
dependents, including COBRA payments resulting from Executive’s coverage under a
previous employer’s plans.


 
3

--------------------------------------------------------------------------------

 
 
2.6           Payment in Stock.


2.6.1           Provision for Penalties.  Employer shall pay Executive’s Base
Salary in a timely manner as required by this Agreement.  If a Base Salary
payment, or any fraction thereof, is not paid within fifteen (15) days of the
date it is due, Executive will have the option of leaving the amount as an
unpaid but payable obligation of Employer or accepting payment in the form of
shares of Employer’s common stock (the “Payment Shares”), subject to applicable
securities laws.  The number of Payment Shares will be calculated at an amount
equal to 150% of the amount of the unpaid obligation using the closing price of
Employer’s common stock on the date the unpaid obligation was due to have been
paid.  Executive’s acceptance of the Payment Shares will be deemed an acceptance
in lieu of and a waiver of the right to the amount of Base Salary on which the
Payment Share calculation was based.


3.             TERMINATION OF EMPLOYMENT


3.1           Events of Termination. Executive’s employment with Employer shall
terminate upon the occurrence of any one or more of the following events:


3.1.1           Death. In the event of Executive’s death, Executive’s employment
shall terminate on the date of death.


3.1.2           Disability. In the event of Executive’s Disability (as
hereinafter defined), Employer shall have the option to terminate Executive’s
employment by giving a notice of termination to Executive. The notice of
termination shall specify the date of termination which date shall not be
earlier than 30 days after the notice of termination is given.  For purposes of
this Agreement, “Disability” shall mean a physical or mental impairment which
substantially limits a major life activity of Executive and which renders
Executive unable to perform the essential functions of his position, even with
reasonable accommodation which does not impose an undue hardship on Employer,
which condition continues for more than 30 consecutive days or more than 45 days
out of 365 consecutive days.  The Board shall have the right in good faith, to
make the determination of Disability under this Agreement based upon its own
judgment or information supplied by Executive and/or his medical personnel, as
well as information from medical personnel (or others) selected by Employer or
its insurers.


3.1.3           Termination by Employer for Cause. Employer may, at its option
and at any time, terminate Executive’s employment for Cause (as defined
below).  Executive’s employment shall terminate on the date of Executive’s
receipt of the notice of termination.  As used in this Agreement, “Cause” shall
mean (a) Executive’s conviction of, guilty or “no contest” plea to, or
confession of guilt of a felony, (b) a willful act by Executive which
constitutes gross misconduct and which is materially injurious to Employer,
including, but not limited to, theft, fraud, embezzlement or other similar
illegal conduct, (c) refusal or unwillingness of Executive to perform his
duties, or (d) substandard performance of Executive’s duty, provided Executive
has received a minimum of two (2) prior written notices of substandard
performance from the Board of Directors or other designated supervisor.
 


 
4

--------------------------------------------------------------------------------

 
 
3.1.4           Termination by Employer Without Cause. Employer may, at its
option, terminate Executive’s employment for any reason whatsoever (other than
for the reasons set forth above in Sections 3.1.1 through 3.1.3) by giving
written notice of termination to Executive, and Executive’s employment shall
terminate on the later of (a) the date the notice of termination is given or (b)
the date set forth in such notice of termination.


3.1.5           Termination by Executive for Material Breach by Employer.
Executive may, at his option, terminate Executive’s employment upon Employer’s
“Material Breach” of this Agreement by giving employer written notice of such
breach (which notice shall identify the manner in which Employer has materially
breached this Agreement) and, if such breach is not cured within 30 days of
Employer’s receiving such written notice, Executive’s employment shall terminate
at the end of such 30-day period. Employer’s “Material Breach” of this Agreement
shall mean (a) the failure of Employer to pay the Base Salary in accordance with
this Agreement, (b) the assignment to Executive without Executive’s consent of
duties substantially inconsistent with his duties, as set forth in Section 1.2
hereof, (c) the relocation of Executive’s principal place of employment to a
geographic location further than 30 miles from its existing location in Southern
California, and (d) for any reason following a Change in Control after September
1, 2009 as defined below, in each case without cure by Employer within 30 days
of Executive’s notice of such alleged Material Breach to the Board.


For all purposes under this Agreement, “Change in Control” shall mean:
(a)           Except as provided by subsection (b) hereof, the acquisition by
any person, entity or “group” within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities and Exchange Act of 1934 , as amended (the “Exchange Act”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 50% or more of the combined voting power of the then
outstanding securities entitled to vote generally in the election of directors
of Employer; or


(b)           Approval by the Board of a reorganization, merger or consolidation
of the Company with any other person, entity or corporation, other than:


(i)           a merger or consolidation which would result in the voting
securities of the Employer immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
another entity) more than 50% of the combined voting power of the securities
entitled to vote generally in the election of directors of Employer or such
other entity outstanding immediately after such merger or consolidation; or


(ii)           a merger or consolidation effected to implement a
recapitalization of Employer or similar transaction in which no person, entity
or group acquires beneficial ownership of 50% or more of the combined voting
power of the securities entitled to vote generally in the election of directors
of Employer outstanding immediately after such merger or consolidation.


 
5

--------------------------------------------------------------------------------

 




3.1.6           Termination by Executive Without Material Breach. Executive may
terminate Executive’s employment for any reason whatsoever by giving written
notice of termination to Employer. Executive’s employment shall terminate on the
earlier of (a) the date, following the date of the notice of termination, upon
which a suitable replacement for Executive is hired by Employer or (b) 30 days
after the date of receipt by Employer of the notice of termination.


3.2           Certain Obligations of Employer Following Termination of
Executive’s Employment. Following the termination of Executive’s employment
under the circumstances described below, Employer shall pay to Executive in
accordance with its regular payroll practices, unless otherwise required below,
the following compensation and provide the following benefits:


3.2.1           Death; Disability. In the event that Executive’s employment is
terminated by reason of Executive’s death or Disability, Executive or his
estate, as the case may be, shall be entitled to payments of any accrued and
unpaid amounts through the date of termination to which Executive may be
entitled under Sections 2.1, 2.2, 2.5 or 2.6 of this Agreement.


3.2.2           Termination by Employer Without Cause; Termination by Executive
for Material Breach by Employer. In the event that Executive’s employment is
terminated by Employer pursuant to Section 3.1.4 (“Termination by Employer
Without Cause”) hereof or by Executive pursuant to Section 3.1.5 (“Termination
by Executive for Material Breach by Employer”) hereof, Executive shall be
entitled to the following payments and benefits, which if accepted by Executive
shall be in full satisfaction and final settlement of any and all claims and
demands that Executive now has or hereafter may have against Employer:


(a)           Base Salary and any additional compensation pursuant to Sections
2.1 and 2.2 for either twelve (12) months or through the end of the Term,
whichever amount is greater, including all amounts owed and deferred under
Section 2.6 hereto, the aggregate amount of which shall be due and payable on
the effective date of termination;


(b)           Continuing participation for Executive and dependents in
Employer’s group health insurance plans at Employer’s expense for twelve (12)
months following the effective date of termination; and


(c)           Expenses under Section 2.5 hereof which are owed and unpaid as of
the effective date of termination; and


(d)           Immediate full vesting of stock options described in Section 2.3,
including any stock options granted subsequent to the Effective Date, if any.


3.2.3           Termination by Executive Without Material Breach or by Employer
for Cause. In the event Executive’s employment is terminated by Executive
pursuant to Section 3.1.6 hereof (“Termination by Executive Without Material
Breach”) or by Employer pursuant to Section 3.1.3 hereof (“Termination by
Employer for Cause”), Executive shall be entitled to no further compensation or
other benefits under this Agreement except as to any accrued and unpaid amounts
through the effective date of termination to which Executive may be entitled
under Sections 2.1, 2.2, 2.5 or 2.6 of this Agreement.  In addition, if such
termination occurs during the six (6) month period following the Effective Date,
then Employer will cancel all the shares provided to Executive in the Stock
Grant and Executive shall immediately return to Employer the stock
certificate(s) provided in connection with the Stock Grant.


 
6

--------------------------------------------------------------------------------

 




3.3           Nature of Payments. All amounts to be paid by Employer to
Executive pursuant to this Section 3 (beyond the earned and accrued Base Salary
and accrued vacation time) will be deemed to be severance payments in exchange
for Executive’s full release of any and all claims of Executive against Employer
and its officers, directors, employees, agents and representatives.


4.             Additional Covenants


4.1           Confidentiality.  Executive acknowledges that Employer has made or
will make available to Executive certain customer lists, customer preferences,
product design information, performance standards, marketing plans and
information, independent contractor identification and terms of compensation,
supplier and vendor information, compensation arrangements, strategic plans and
information, and other confidential and/or proprietary information of Employer
or licensed to Employer or its affiliates, including without limitation trade
secrets and copyrighted materials, (collectively, the “Confidential
Material”).  Except as essential to Executive's obligations under this
Agreement, Executive shall not make any disclosure or use of any of the
Confidential Material.  Except as essential to Executive’s obligations under
this Agreement, Executive shall not make any duplication or other copy of any of
the Confidential Material.  Immediately upon request from Employer, Executive
shall return to Employer all Confidential Material.  For the purposes of this
paragraph, Confidential Material shall not include publicly available
information or information generally known or generally employed by the trade or
industry.
 
4.2           Proprietary Information
 
4.2.1           Defined.  For purposes of this Agreement, “Proprietary
Information” shall mean any information, observation, data, written material,
record, document, computer program, software, firmware, invention, discovery,
improvement, development, tool, machine, apparatus, appliance, design,
promotional idea, customer and supplier lists, practice, process, formula,
method, technique, trade secret, product and/or research related to the actual
or anticipated research, development, products, organization, business or
finances of the Employer or its affiliates.
 
4.2.2           Ownership.  All right, title and interest of every kind and
nature in and to the Proprietary Information made, discussed, developed,
secured, obtained or learned by Executive during the term of this Agreement
shall be the sole and exclusive property of Employer for all purposes or uses,
and shall be disclosed promptly by Executive to Employer. The covenants set
forth in the preceding sentence shall apply regardless of whether any
Proprietary Information is made, discovered, developed, secured, obtained or
learned (a) solely or jointly with others, (b) during the usual hours of work or
otherwise, (c) at the request and upon the suggestion of Employer or otherwise,
or (d) with Employer’s materials, tools, instruments or on Employer's premises
or otherwise.  All Proprietary Information developed, created, invented,
devised, conceived or discovered by Executive that is subject to copyright
protection is explicitly considered by Executive and Employer to be works made
for hire to the extent permitted by law.  Executive hereby assigns to Employer
all of Executive’s right, title and interest in and to all Proprietary
Information.
 


 
7

--------------------------------------------------------------------------------

 
 
4.2.3           Assistance.  Executive shall execute any documents and take any
action Employer may deem reasonably necessary or appropriate to effectuate the
provisions of this Agreement, including assisting Employer in obtaining and
maintaining trademarks, patents, copyrights or similar rights to any Proprietary
Information assigned to Employer.  Executive shall comply with all reasonable
rules established by Employer for the protection of the confidentiality of any
Proprietary Information.  Executive irrevocably appoints each officer of
Employer to act as Executive’s agent and attorney in fact to perform all acts
necessary to obtain or maintain patents, copyrights and similar rights to any
Proprietary Information assigned by Executive to Employer under this Agreement
if (a) Executive refuses to perform those acts, or (b) is unavailable, within
the meaning of any applicable laws.  Executive acknowledges that the grant of
the foregoing power of attorney is coupled with an interest and survives the
death or disability of Executive.  Executive shall promptly disclose to
Employer, in confidence (a) all Proprietary Information that Executive creates
during the term of this Agreement, and (b) all patent applications filed by
Executive within one year after termination of this Agreement. Executive shall
have no authority to exercise any rights or privileges with respect to the
Proprietary Information owned by or assigned to Employer under this
Agreement.  This Agreement does not apply to any Proprietary Information that
fully qualifies under the provisions of California Labor Code Section 2870 or
any similar or successor statute.
 
4.3.           Prohibited Behavior. To the extent permitted by applicable law,
Executive shall not engage in the following behavior anywhere where the Employer
or its affiliates sell products, conduct business, or plan to conduct business
as of the date of this Agreement or, if applicable, the date of Executive’s
cessation of employment with the Employer (the “Employer’s Business”):
 
(a) During Executive’s employment, Executive shall not own an interest in,
operate or participate in, or be connected as an officer, director, employee,
agent, independent contractor, partner, shareholder, member or principal of any
business entity or person producing, designing, providing, soliciting orders
for, selling, distributing, or marketing products, goods, or services that
compete with Employer’s business;
 
(b) During Executive’s employment and for a 24 month period thereafter,
Executive shall not, directly or indirectly, either for himself or any other
person, induce or attempt to induce any customer, supplier, vendor, licensor,
licensee or other business affiliate of the Employer or any affiliate with whom
Executive had direct contact with to (i) reduce the business it does with the
Employer, or (ii) do business with any competitor or potential competitor of
Employer’s Business.
 


 
8

--------------------------------------------------------------------------------

 
 
(c) Executive shall not undertake any employment or activity competitive with
the Employer’s Business, including without limitation the inducement or
solicitation of the Employer or its affiliates’ customer, supplier, vendor,
licensor, licensee or other business affiliate, if the duties or work of, in
connection with or related to such competitive employment or activity would
cause Executive to reveal or use any Confidential Material or Proprietary
Information.  The restriction set forth in this Section shall not be limited to
a particular time or geographical area.
 
(d) During Executive’s employment and for a 24 month period thereafter,
Executive shall not, directly or indirectly, either for himself or any other
person, induce or attempt to induce any employee or independent contractor of
the Employer or any affiliate to terminate their employment or contract with the
Employer.
 
(e) Notwithstanding the restrictions set forth in this Section 4.3, Executive
may purchase or otherwise acquire up to one percent (1%) of any class of
securities of any enterprise (but without otherwise participating in the
activities of such enterprise) if such securities are listed on any national or
regional securities exchange.
 
4.4           Business Opportunities.  During the term of this Agreement, if
Executive (or any agent, employee, officer or independent contractor of or
retained by Executive) becomes aware of any project, investment, venture,
business or other opportunity (any of the preceding, an “Opportunity”) that is
similar to, competitive with, related to or in the same field as the Employer or
any affiliate, or any project, investment, venture, or business of interest to
the Employer, or any affiliate, then Executive shall so notify the Employer
immediately in writing of such Opportunity and shall use Executive’s good faith
efforts to cause the Employer to have the opportunity to invest in, participate
in or otherwise become affiliated with such Opportunity if the Employer desires.
 
5.           MISCELLANEOUS PROVISIONS.


5.1           Injunctive Relief.  Employer and Executive each hereby
acknowledge: (a) the unique nature of the provisions set forth in Section 4 and
its subparts above; (b) that Employer will suffer irreparable harm if Executive
breaches any of those provisions; and (c) that monetary damages will be
inadequate to compensate Employer for such breach.  Therefore, if Executive
breaches any of such provisions, then Employer is entitled to injunctive or
other provisioned relief, without bond, in addition to any other remedies at law
or equity to enforce the provisions.
 
5.2           Use of Name and Likeness.  During the term of this Agreement,
Executive grants the Employer and the Employer’s assignees the rights to use all
appearances and future appearances (including Executive’s name, images,
photographs, and likenesses) in any form whatsoever (“Appearances”) for the
Employer’s or its assignee’s purposes, in any non-defamatory manner, including
for use on the Employer’s website, promotional materials, in press releases ,
and in any necessary regulatory filings.  To the extent Executive has any rights
(such as copyright, publicity right, or otherwise) in the Appearances, Executive
absolutely assigns all such rights to the Employer.
 


 
9

--------------------------------------------------------------------------------

 
 
 
5.3           ARBITRATION OF DISPUTES.  ANY CONTROVERSY OR CLAIM RELATING TO OR
ARISING OUT OF THIS AGREEMENT OR EMPLOYEE’S EMPLOYMENT SHALL BE SETTLED IN
ORANGE COUNTY, CALIFORNIA BY ARBITRATION IN ACCORDANCE WITH JAMS ARBITRATION
RULES APPLICABLE TO EMPLOYMENT DISPUTES (THE “JAMS RULES”).  JUDGMENT UPON THE
AWARD RENDERED BY THE ARBITRATOR(S) MAY BE ENTERED IN ANY COURT HAVING
JURISDICTION.  ALL PARTIES TO THE ARBITRATION SHALL BE ENTITLED TO THE FULL
RANGE OF DISCOVERY PROVIDED UNDER CALIFORNIA CODE OF CIVIL PROCEDURE SECTION
1283.05.
 
FOR ANY CLAIMS BROUGHT UNDER THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT,
TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, OR ANY OTHER CLAIMS BASED ON LOCAL,
STATE OR FEDERAL STATUTORY OR PUBLIC POLICY RIGHTS (“PUBLIC POLICY CLAIMS”): (A)
THE SUBSTANTIVE AND REMEDIAL PROVISIONS OF THE STATUTE(S) APPLICABLE TO THE
PUBLIC POLICY CLAIMS SHALL BE AVAILABLE TO ANY PARTY REQUIRED TO ARBITRATE
PUBLIC POLICY CLAIMS UNDER THIS AGREEMENT; (B) ANY EMPLOYEE BRINGING SUCH A
CLAIM SHALL NOT BE REQUIRED TO PAY UNREASONABLE COSTS OR ANY OF THE ARBITRATOR’S
FEES OR EXPENSES; AND (C)  THE ARBITRATOR MUST ALSO ISSUE A WRITTEN AWARD
SETTING FORTH THE ESSENTIAL FINDINGS AND CONCLUSIONS ON WHICH THE AWARD IS
BASED.
 
THIS AGREEMENT IS GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF CALIFORNIA, IRRESPECTIVE OF CALIFORNIA’S CHOICE-OF-LAW PRINCIPLES.
 
BY SIGNING THIS AGREEMENT YOU ARE AGREEING TO HAVE ANY DISPUTE ARISING OUT OF
THIS AGREEMENT DECIDED BY NEUTRAL ARBITRATION AS PROVIDED BY CALIFORNIA LAW AND
YOU ARE GIVING UP ANY RIGHTS YOU MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN
A COURT OR JURY TRIAL.  BY SIGNING THIS AGREEMENT YOU ARE GIVING UP YOUR
JUDICIAL RIGHTS TO APPEAL.  IF YOU REFUSE TO SUBMIT TO ARBITRATION AFTER
AGREEING TO THIS PROVISION, YOU MAY BE COMPELLED TO ARBITRATE UNDER THE
AUTHORITY OF THE CALIFORNIA CODE OF CIVIL PROCEDURE. YOUR AGREEMENT TO THIS
ARBITRATION PROVISION IS VOLUNTARY.
 
5.4           Jurisdiction and Venue.  For the purposes of jurisdiction and
venue, all actions and proceedings arising in connection with this Agreement
must be tried and litigated exclusively in the State and Federal courts located
in the County of Orange, State of California, which courts have personal
jurisdiction and venue over each of the parties to this Agreement for the
purpose of adjudicating all matters arising out of or related to this
Agreement.  Each party authorizes and accepts service of process sufficient for
personal jurisdiction in any action against it as contemplated by this paragraph
by registered or certified mail, return receipt requested, postage prepaid, to
its address for the giving of notices set forth in this Agreement.
 


 
10

--------------------------------------------------------------------------------

 
 
5.5           Further Assurances.  Each party to this Agreement shall execute
and deliver all instruments and documents and take all actions as may be
reasonably required or appropriate to carry out the purposes of this Agreement.
 
5.6           Modification.  This Agreement may be modified only by a contract
in writing executed by the party to this Agreement against whom enforcement of
the modification is sought.
 
5.7           Prior Understandings.  This Agreement and all documents
specifically referred to and executed in connection with this Agreement:  (a)
contain the entire and final agreement of the parties to this Agreement with
respect to the subject matter of this Agreement, and (b) supersede all
negotiations, stipulations, understandings, agreements, representations and
warranties, if any, with respect to such subject matter, which precede or
accompany the execution of this Agreement.
 
5.8           Interpretation.  Whenever the context so requires in this
Agreement, all words used in the singular may include the plural (and vice
versa) and the word “person” includes a natural person, a corporation, a firm, a
partnership, a joint venture, a trust, an estate or any other entity.  The terms
“includes” and “including” do not imply any limitation.  No remedy or election
under this Agreement (except the arbitration provision) is exclusive, but
rather, to the extent permitted by applicable law, each such remedy and election
is cumulative with all other remedies at law or in equity.
 
5.9           Headings.  The paragraph headings in this Agreement: (a) are
included only for convenience, (b) do not in any manner modify or limit any of
the provisions of this Agreement, and (c) may not be used in the interpretation
of this Agreement.
 
5.10         Partial Invalidity.  Each provision of this Agreement is valid and
enforceable to the fullest extent permitted by law.  If any provision of this
Agreement (or the application of such provision to any person or circumstance)
is or becomes invalid or unenforceable, the remainder of this Agreement, and the
application of such provision to persons or circumstances other than those as to
which it is held invalid or unenforceable, are not affected by such invalidity
or unenforceability unless such provision or the application of such provision
is essential to this Agreement.  If any one or more of the provisions of this
Agreement be determined to be illegal or unenforceable in any relevant
jurisdiction, then such illegal or unenforceable provision shall be modified by
the proper court, if possible, but only to the extent necessary to make such
provision enforceable.
 
5.11         Successors-in-Interest and Assigns.  Executive may not voluntarily
or by operation of law assign, hypothecate, delegate or otherwise transfer or
encumber all or any part of his rights, duties or other interests in this
Agreement without the prior written consent of Employer, which consent may be
withheld in Employer's sole and absolute discretion.  Any such transfer in
violation of this paragraph is void.  Subject to the foregoing and any other
restrictions on transferability contained in this Agreement, this Agreement is
binding on and inures to the benefit of the successors-in-interest and assigns
of each party to this Agreement.
 


 
11

--------------------------------------------------------------------------------

 
 
5.12         Notices.  Each notice and other communication required or permitted
to be given under this Agreement (“Notice”) must be in writing.  Notice is duly
given to another party upon: (a) hand delivery to the other party, (b) receipt
by the other party when sent by facsimile to the address and number for such
party set forth below, (c) three business days after the Notice has been
deposited with the United States postal service as first-class certified mail,
return receipt requested, postage prepaid, and addressed to the party as set
forth below, or (d) the next business day after the Notice has been deposited
with a reputable overnight delivery service, postage prepaid, addressed to the
party as set forth below with next business day delivery guaranteed, provided
that the sending party receives a confirmation of delivery from the delivery
service provider.
 
Each party shall make a reasonable, good faith effort to ensure that it/he will
accept or receive Notices that are given in accordance with this paragraph.  If
a party changes its last know address for purposes of this paragraph it shall
give the other party(ies) written notice of a new address in the manner set
forth above.
 
5.13         Waiver.  Any waiver of a default or provision under this Agreement
must be in writing.  No such waiver constitutes a waiver of any other default or
provision concerning the same or any other provision of this Agreement.  No
delay or omission by a party in the exercise of any of his/its rights or
remedies constitutes a waiver of (or otherwise impairs) such right or remedy.  A
consent to or approval of an act does not waive or render unnecessary the
consent to or approval of any other or subsequent act.
 
5.14         Drafting Ambiguities.  Each party to this Agreement has reviewed
and revised this Agreement and has had the opportunity to have such party’s
legal counsel review and revise this Agreement.  The rule of construction that
ambiguities are to be resolved against the drafting party or in favor of the
party receiving a particular benefit under an agreement may not be employed in
the interpretation of this Agreement or any amendment to this Agreement.
 
5.15         Third Party Beneficiaries.  Other than the agents and affiliates of
Employer as referenced in this Agreement, nothing in this Agreement is intended
to confer any rights or remedies on any person or entity other than the parties
to this Agreement and their respective successors-in-interest and permitted
assignees, unless such rights are expressly granted in this Agreement to another
person specifically identified as a “Third Party Beneficiary.”
 
5.16         Effectiveness.  This Agreement shall become effective when it has
been executed by all of the parties to this Agreement.
 
5.17         Representations and Warranties.  Executive and Employer hereby
represent and warrant to the other that (a) he and it has full power, authority
and capacity to execute and deliver this Agreement and to perform his and its
obligations hereunder, (b) such execution, delivery and performance will not
(and with the giving of notice or lapse of time or both would not) result in the
breach of any agreements or other obligations to which he or it is a party or he
and it is otherwise bound and (c) this Agreement is his and its valid and
binding obligation in accordance with its terms. Employer represents that it
will purchase and maintain directors’ and officers’ liability insurance covering
Executive in such amounts as reasonably determined by the Board to be prudent
considering the circumstances of the Employer’s business and the work being
performed and consistent with the amount purchased for other executive officers
of the Employer.  Executive represents and warrants to Employer that Executive
is a professional with substantial experience with businesses substantially
similar to Employer’s business and is qualified to serve as the Employer’s Chief
Executive Officer.


 
12

--------------------------------------------------------------------------------

 


5.18          Expenses.  Each party to this Agreement agrees to bear his and its
own expenses in connection with the negotiation and execution of this Agreement.




IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first above written.





 
WHO’S YOUR DADDY, INC
   
a Nevada corporation
               
/s/ Derek Jones
   
By:  Derek Jones
   
Its:  Director
               
EXECUTIVE
               
/s/ Michael R. Dunn
   
Michael R. Dunn
 



 
 
13

--------------------------------------------------------------------------------


